Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 13, 2014, is among TOWERS WATSON & CO., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company as Designated Borrowers
(collectively with the Company, the “Borrowers” and each a “Borrower”), BANK OF
AMERICA, N.A., in its capacity as administrative agent for the Lenders (as
defined in the Credit Agreement described below) (in such capacity, the
“Administrative Agent”), and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of November 7, 2011 (as amended by
Amendment No. 1 dated as of October 9, 2013, as hereby amended and as from time
to time further amended, supplemented, restated, amended and restated or
otherwise modified, the “Credit Agreement”; capitalized terms used in this
Amendment not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
revolving credit facilities available to the Borrowers;

WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the obligations of the Borrowers
under the Credit Agreement and the other Loan Documents;

WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the obligations of the Designated Borrowers under the Credit
Agreement and the other Loan Documents;

WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend the Credit Agreement as set forth herein, and the Administrative Agent and
the Lenders signatory hereto are willing to effect such amendment on the terms
and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

 

  (a) The definition of “Eurocurrency Rate” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Eurocurrency Rate” means:

With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;



--------------------------------------------------------------------------------

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent) (or if such day is not a Business Day, then on the immediately preceding
Business Day) with a term equivalent to such Interest Period;

(iii) denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(iv) denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate (“BKBM”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(v) denominated in Hong Kong Dollars, the rate per annum equal to the Hong Kong
Interbank Rate (“HIBOR”), or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Hong Kong time) on the first day of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Administrative Agent)
(or if such day is not a Business Day, then on the immediately preceding
Business Day) with a term equivalent to such Interest Period;

(vi) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and

(vii) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.



--------------------------------------------------------------------------------

  (b) The definition of “Subsidiary” in Section 1.01 is deleted in its entirety
and the following is inserted in lieu thereof:

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, no Client Focused Investment Structure shall
be deemed to be a Subsidiary. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

  (c) Section 1.01 is amended by inserting the following new definitions in the
appropriate alphabetical location:

“Client Focused Investment Structure” means each fund established solely for the
purpose of investing in financial and alternative assets or other mutual or
hedge funds, or any fund that owns any such fund or funds, so long as, in each
case, (i) such fund is not owned by a Loan Party, (ii) such fund is not included
in the consolidated financial statements of the Company, and (iii) any
Indebtedness of such fund is non-recourse to the Loan Parties.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment is
subject to (a) the Administrative Agent’s receipt of counterparts of this
Amendment duly executed by the Borrowers, Lenders constituting Required Lenders
and the Administrative Agent and (b) no Event of Default or Default having
occurred and being continuing.

3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties of such Borrower set forth in Article V of the
Credit Agreement shall be true and correct in all material respects on and as of
the date hereof except that (i) if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation shall be true
and correct in all



--------------------------------------------------------------------------------

respects, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date, and (iii) for the purposes of this Amendment, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement.

(b) This Amendment has been duly executed and delivered by such Borrower. This
Amendment constitutes a legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

4. Entire Agreement. This Amendment, the Credit Agreement as amended hereby, and
the other Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

5. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall be and remain in full force and effect
according to its terms.

6. Counterparts and Effectiveness. This Amendment may be executed in any number
of counterparts and by the different parties on separate counterparts and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8. Severability. Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition of invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

9. References. All references to the “Credit Agreement” in the Loan Documents
shall mean the Credit Agreement, as amended hereby.

10. Successors and Assigns. This Amendment shall be binding upon each Borrower,
each L/C Issuer, the Swing Line Lender, the Lenders and the Administrative Agent
and their respective successors and assigns, and shall inure to the benefit of
each Borrower, each L/C Issuer, the Swing Line Lender, the Lenders and the
Administrative Agent and the respective successors and assigns of each Borrower,
each L/C Issuer, the Swing Line Lender, the Lenders and the Administrative
Agent.



--------------------------------------------------------------------------------

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY: TOWERS WATSON & CO. By:  

/s/ Michael J. O’Boyle

Name:   Michael J. O’Boyle Title:   Treasurer DESIGNATED BORROWERS: TOWERS
WATSON DELAWARE INC., as a Borrower By:  

/s/ Michael J. O’Boyle

Name:  

Michael J. O’Boyle

Title:  

Treasurer

TOWERS WATSON PENNSYLVANIA INC., as a Borrower By:  

/s/ Michael J. O’Boyle

Name:  

Michael J. O’Boyle

Title:  

Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:  

Liliana Claar

Title:  

Vice President

BANK OF AMERICA, N.A., as a Lender, as the Swing Line Lender and as an L/C
Issuer By:  

/s/ Lisa Reiter

Name:  

Lisa Reiter

Title:  

Director

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:  

/s/ Bremmer Kneib

Name:  

Bremmer Kneib

Title:  

Vice President

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter Martin

Name:  

Peter Martin

Title:  

Vice President

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Alicia Schreibstein

Name:  

Alicia Schreibstein

Title:  

Vice President

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven L. Sawyer

Name:  

Steven L. Sawyer

Title:  

Senior Vice President



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Leslie D. Broderick

Name:  

Leslie D. Broderick

Title:  

SVP

SUNTRUST BANK, as a Lender By:  

/s/ David Bennett

Name:  

David Bennett

Title:  

Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tony Sood

Name:  

Tony Sood

Title:  

Director

CITIBANK, N.A., as a Lender By:  

/s/ James M. Walsh

Name:  

James M. Walsh

Title:  

Vice President and Managing Director

SANTANDER BANK, N.A., as a Lender By:  

/s/ Francis D. Phillips

Name:  

Francis D. Phillips

Title:  

Senior Vice President

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Thomas E. Paton

Name:  

Thomas E. Paton

Title:  

Authorized Signatory

TD BANK, N.A., as a Lender By:  

/s/ Mark Hogan

Name:  

Mark Hogan

Title:  

Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ John K. Perez

Name:  

John K. Perez

Title:  

Senior Vice President

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John H. Frost

Name:  

John H. Frost

Title:  

Vice President